DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/02/2022 has been entered.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrold et al. (US 2013/0321406).
	Regarding claim 22, Harrold discloses an electronic device comprising; a display, wherein the
display has a plurality of zones that are each configured to generate a respective image for a corresponding viewing area (i.e., figs. 2a and 13-16, paragraphs 0005,0104,0119,0122-0123), and control circuitry configured to, determine that a first viewing area includes an eye, wherein a first unoccupied viewing area is adjacent to the first viewing area (i.e., figs. 2a and 13-16, shows determination of eye position information, and illumination controller operate the light sources
to direct light into respective viewing windows in positions corresponding to the left and right eyes of an
observer, in paragraphs 0005,0013,0114-0116,0121-0123,0126 consider to be equivalent to the claimed feature), set a first non-zero brightness level for the first viewing area, and set a second non-zero brightness level for the first unoccupied viewing area, wherein the second non-zero brightness level is less than the first non-zero brightness level (i.e., modifying brightness level for viewing areas/zones and/or windows based on eye position, right and/or left eyes, e.g., figs.  7 and 12-16 0104,0114-0115,0121-0123,0129,0163), consider to be equivalent to the above claimed limitation.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harrold et al. (US 2013/0321406) in view of Pulli Kari (WO 2021/087450).
Regarding claim 15, Harrold discloses an electronic device configured to be viewed by a viewer
having a first eye and a second eye (e.g., figs. 2a,7-8 and 13-16), the electronic device comprising; a display that is configured to display three-dimensional content for the viewer, wherein the display has a
plurality of zones that are each configured to generate a respective image for a corresponding viewing area (e.g., figs. 2a and 13-16, paragraphs 0005,0095,0104,0119,0122-0123), a camera configured to capture an image of the viewer (e.g., camera 70 as shown in fig. 12, paragraphs 0104,0113,0140,0148), and control circuitry configured to; determine which viewing area includes the first eye based on the captured image (e.g., figs. 2a and 13-16, shows determination of eye position information, and illumination controller operate the light sources to direct light into respective viewing windows in positions corresponding to the left and right eyes of an observer, in paragraphs 0005,0013,0114-0116,0121-0123,0126), determine which viewing area includes the second eye (e.g., figs. 2a and 13-16, shows determination of eye position information, and illumination controller operate the light sources to direct light into respective viewing windows in positions corresponding to the left and right eyes of an observer, in paragraphs 0005,0013,0114-0116,0121-0123,0126), set a first non-zero brightness level for the first viewing area, and set a second non-zero brightness level for the first unoccupied viewing area, wherein the second non-zero brightness level is less than the first non-zero brightness level (e.g., modifying brightness level for viewing areas/zones and/or windows based on eye position, right and/or left eyes, e.g., figs.  7 and 12-16 0104,0114-0115,0121-0123,0129,0163), consider to be equivalent to the above claimed limitation.
	Harrold teaches an autostereoscopic display including observer tracking system arrangement to control array of illuminators and/or brightness level based on the eye position, as discussed in the above action.
	Harrold is silent in regards to explicit of, determining eye position, viewing area includes the first eye and/or second eye based on the captured image.
	Kari in the same field of autostereoscopic display (e.g., throughout disclosure, figs. 2-6b, abstract and paragraphs 0006-0007,0009,0012,0024,0037,0045,0048,0055,0057,0067,0076,0082-0083,
0131,00111) determines eye position and/or detects presence of eyes within specific viewing zones, based on captured image and controls light emitters based on eye tracking.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teaching of Kari, into the autostereoscopic display system of Harrold, using the eye tracker in order to detect the presence of the eyes within the viewing zones, as suggest by Kari, e.g., abstract.
	Regarding claim 17, the combination of Harrold and Kari teach the electronic device defined in claim 15, wherein the first viewing area has an associated first zone of the display, wherein the second viewing area has an associated second zone of the display, and wherein the control circuitry is configured to; display an image with both the first zone and a third zone, wherein the third zone corresponds to the first unoccupied viewing area. (i.e., figs. 13 and 15-16 of Harrold).
Allowable Subject Matter
9.	Claims 1,9,12-14 and 19-20 are allowed for the same reason as stated in the last office action.
10.	Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi, whose telephone number is (571)272-7339. The examiner can
normally be reached on Monday-Friday 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Christopher Kelley can be reached on 571 272 7331. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571 -272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482